AO 106 (Rey. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. 1:19MJ MNS -1

Priority Mail parcel bearing mailing label with tracking
number 9505 5142 0875 9175 4431 47, located at 3701
W. Wendover Avenue, Greensboro, NC 27495

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
eee of perjury that I have reason to believe that on the following person or property (identify the person or describe the

dg l
Prgperty foie sparchea ang Siig maint ng’ label with tracking number 9505 5142 0875 9175 4431 47, located at 3701 W.

Wendover Avenue, Greensboro, NC 27495

located in the Middle __ District of North Carolina , there is now concealed (identify the
person or describe the property to be seized):

 

Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the
U.S. Mail.

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
wt evidence of a crime;
wm contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841 Distribution and Possession with Intent to Distribute a Controlled Substance
21 U.S.C. § 843(b) Use of a Communication Facility to Facilitate Distribution of a Controlled
Substance

The application is based on these facts:

See attached affidavit incorporated by reference herein

a Continued on the attached sheet.

CO Delayed notice of days (give exact ending date if more than 30 days: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

i Applicant's signature :

Angela D. Pollard, US Postal Inspector

 

 

Printed name and title

Sworn to before me and signed in my presence. (2
Date: june} 2019 _ ote

 

Judge's signature

City and state: Greensboro, North Carolina L. Patrick Auld, U. S. Magistrate Judge
Printed name and title

 

 

 

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Panqne 1 of 12
AFFIDAVIT
)
The undersigned, being duly sworn, deposes and states:

I. Affiant’s Background and Training

1. I, Angela D. Pollard, am a United States Postal Inspector and have been
so employed since 1999. I completed a fourteen week basic training
course at the United States Postal Inspection Service Training Academy
in Potomac, Maryland. I have received specialized training in Interview
and Interrogations, Mail Theft Investigations, Prohibited Mailings
Narcotics, Property and Evidence Handling Procedures, Workplace
Violence Prevention, Field Legal Training, and Confidential Informant
Training. Prior to starting the Postal Inspection Service Training
Academy, I was a Law Enforcement Officer in the City of Fayetteville,
NC from 1989-1999. While employed for the City of Fayetteville, I
received specialized training in Homicide Investigations, Narcotics
Investigations, Sexual Assault Investigations, Field Training Officer
training, in addition to numerous other trainings. J am currently
assigned to the Prohibited Mail Narcotics Team in Greensboro, North
Carolina, Charlotte Division, which is responsible for investigations of
violations involving the United States Mail, including use of the U. 8.
Mails to transmit controlled substances, in violation of Title 21, United
States Code, Sections 841 and 843(b).

1
2

Case 1:19-mj-00215-L PA Document 1 Filed 06/26/19 Pane ? of 12
II. Information Regarding the Suspect Parcel
| On June 24, 2019, a Priority Mail parcel bearing tracking number 9505
5142 0875 9175 4481 47 (hereafter, “the Suspect Parcel”) entered into
the mail stream in Los Angeles, California 90009. The Suspect Parcel
was addressed to “Brandon Booker, 1906 Pasquinelli PL, Greensboro NC ~
27410.” |

On June 26, 2019, Postal Inspectors conducting an interdiction deemed
the Suspect Parcel as suspicious in nature. The Suspect Parcel was from
a source state for narcotics (California), and had a handwritten label and
was heavily taped.

The Suspect Parcel is described as follows:

A. Addressed to: “Brandon Booker, 1906 Pasquinelli PL, Greensboro NC

27140”

B. From: “Brandon Booker, 1906 Pasquinelli PL, Greensboro NC 27410”
C. Size: approximately 20” X 20” X 20”

D. Weight: approximately 38 pounds, 4.4 ounces

E. Postage affixed: $105.70

F. Physical description: a brown box, bearing Priority Mail tracking

number 9505 5142 0875 9175 4431 47.

On June 26, 2019 investigators attempted to verify the information
provided on the Priority Mail label for the Suspect Parcel by using law

2

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pangne 3 of 12
enforcement databases. The Inspections Service was able to determine
that the name of the recipient (Brandon Booker) of the Suspect Parcel 1s
associated with the address on the label for 1906 Pasquinelli Place,
Greensboro, North Carolina 27410. The sender’s address (Brandon
Booker, 1906 Pasquinelli Place, Greensboro, North Carolina 27410) for
the Suspect Parcel is a valid address; however, the return address is the
same as the recipient and the name Brandon Booker is associated with
the address.

The Inspections Service was also able to determine that Brandon Bilal
Booker was convicted of possession with intent to sell and deliver
marijuana‘on October 28, 2014, in Guilford County Superior Court case
14CRS78430. Brandon Bilal Booker has pending narcotic charges in
Sampson County cases 18CR50923-5, where he was arrested on April 27, _
2018 for Trafficking Opium or Heroin, Possession with the intent to sell
and deliver Heroin and maintaining a vehicle/dwelling for controlled
substances.

I am aware, through my training and experience, that people who utilize
the U.S. Mail to distribute controlled substances commonly use fictitious
names and addresses in an attempt to avoid detection by law
enforcement agencies. I am also aware that California is a source state
for the distribution of narcotics, and North Carolina is a known

3

Case 1:19-mj-00215-| PA Document 1 Filed 06/26/19 Page 4 of 12
destination for controlled substances through the U.S. Mail.

Iam aware, also, that people often use the U.S. Mail, specifically Priority

Mail Express and Priority Mail, for the delivery of controlled substances

for various reasons, some of which are listed below:

A.

II.

Items sent via Priority Mail Express, and Priority Mail are
considered to be First-Class Mail. Therefore, these items cannot
be examined without a federal search warrant.

Priority Mail Express, and Priority Mail are generally expected to
be delivered in one to three days. This assures the sender of
expedited delivery.

Various dispatch times (times which a mailed item is transported
to the next destination) are available to customers upon request
and provide the sender an opportunity to have some control as to
the arrival of the mailed item.

Individuals desiring to either send or receive controlled'substances
and payments for these substances through the U.S. Mail can do
so without having to provide identification. This reduces the

possibility of revealing their true identities.

Information Regarding the Use of a Drug Detecting Canine

On June 26, 2019, Drug K-9 Detective Justin Blanks of the Greensboro

Police Department, assigned to the Vice Narcotics Division, was

4

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pange 5 of 12
10.

11.

contacted regarding the Suspect Parcel. Detective Blanks and drug
detecting Canine Kash (hereafter, “Kash”) responded to the Greensboro
Network Distribution Center in the Middle District of North Carolina.

The Suspect Parcel was placed in a lineup with four other parcels at the
Greensboro Network Distribution Center in the Middle District of North
Carolina, none of which contained a controlled substance. Kash walked
among the'parcels. Kash alerted only to the Suspect Parcel by sitting

and staring at the Suspect Parcel, which was Kash’s signal to indicate

' the scent of a controlled substance. The examination took place at 8:48

a.m. on. June 26, 2019.

Detective Justin Blanks has been a sworn law enforcement officer for the
past fourteen years with the Greensboro Police Department, having
completed Basic Law Enforcement Training (BLET) in May 2001.
Detective Blanks is currently assigned as an Investigative Interdiction
Detective on the Vice Squad in the Vice & Narcotics Division of the
Greensboro Police Department and has worked narcotics investigations,
specifically, since January 2006. In January 2014, Detective Blanks was
selected to be a Narcotics Detection Dog Handler and was assigned K-9
Peaches, a five-year-old Yellow Labrador Retriever (retired-November
2017). In December 2017, Detective Blanks was again selected to be a

Narcotics Detection Dog Handler and assigned Kash, a German

5

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pane 6 of 12
12,

13.

Shepard, a breed specifically selected for its keen senses and ability to
be trained to detect the odor of controlled substances.

In addition to BLET, Detective Blanks has attended Police Law
Institute, Street Crimes, Basic Narcotics Investigators course, Airport
Narcotics Investigations, Introduction to Conspiracy Investigations,
Highway and Rural Drug Investigations, Advanced Criminal
Interdiction, Basic K-9/Detector Dog Training, High Risk
Apprehensions, Bus Interdiction, Parcel Interdiction, Train Interdiction,
and has attended numerous other seminars. Detective Blanks has been
certified through the U.S. Drug Enforcement Administration’s Operation
JETWAY Training program to conduct all manner of Interdiction
Investigations and has completed well over 500 hours of training with
the majority of the training focusing on illegal narcotics throughout his
career.

In addition to his current assignment, Detective Blanks has served the
department as a Patrol Officer, Police Training Officer, and asa street-
level drug officer. Detective Blanks is a member of the North Carolina
Narcotics Enforcement Officers Association, the International Narcotics
Interdiction Association (INIA), and the International Police Working |
Dog Association. In 2008, Detective Blanks was recognized by the

Greensboro Police Officers Association as Officer to the Year, and has

6

Case 1:19-mi-00215-LPA Document1. Filed 06/26/19 Pane 7 of 12
14.

_ 15.

16.

17.

received Officer of the month on numerous occasions. In 2011, Detective
Blanks’ Investigative Interdiction Team was selected as the INIA -
International Interdiction Group of the Year.

Detective Blanks has conducted and assisted in narcotics investigations
leading to the arrest and conviction of numerous narcotics traffickers in
the State. of North Carolina, 18% Prosecutorial District (Guilford
County), and the United States District Court for the Middle District of
North Carolina. |

Detective Blanks has conducted and assisted in numerous narcotics
investigations leading to the arrest and conviction of narcotics traffickers
in the State of North Carolina, 18 Prosecutorial District and the United
States Federal Court of the Middle District of North Carolina.

In December 2017, Kash was purchased from Ventosa Kennels, in
Scotland Neck, NC, by the Greensboro Police Department. After
undergoing several tests as to his suitability as a police work dog, Kash
was accepted by the Canine Division and began training in December
20117. Kash and Detective Blanks have completed together 200 hours of
basic canine detection training with Corporal Dwayne Diaz, a canine
handler and trainer who has multiple years of experience in the Canine
Division of the Greensboro Police Department. L

Kash has demonstrated that he can reliably use his olfactory senses to

7

Case 1:19-mj-00215-L PA Document 1 Filed 06/26/19 Panae 8 of 12
18. -

19.

locate the odor of controlled substances, which include heroin, cocaine,
crack cocaine, marijuana, hashish, methamphetamine, and ecstasy.
After successful completion of this training, Kash entered into service
with the Greensboro Police Department, Vice & Narcotics Division as a
narcotics detection K-9 in December 2017.

In training with the Greensboro Police Department, Kash was
“imprinted” to detect the odor of cocaine, crack cocaine, marijuana, hash,
methamphetamine, heroin, and ecstasy. At the beginning of training,
the officers placed all seven substances in a hidden box, and Kash was
rewarded with a toy when he correctly alerted. Then, the officers
removed one substance at a time, and repeated the testing, until Kash
could detect the presence of any of the substances individually.

On February 5, 2018, Blanks took Kash to Fayetteville, North Carolina,
to undergo testing by the International Police Working Dog Association.
Joseph Salisbury, of the Cumberland County Sheriffs | Office,
administered the tests. Kash underwent three tests. The first was an
open air field test where narcotic substances were hidden in four
locations in a field or a parking lot. Kash successfully found the four
hidden locations of controlled substances. The second test was of an
interior room. Kash had to search five rooms, and alert to the presence

of controlled substances. One of the rooms did not have any controlled

8

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pane 9 of 12
20.

21.

substances, and was blank. Kash successfully alerted to the four rooms
that had controlled substances, and did not alert to the blank room. The
third test involved vehicles. Kash had to search eight school buses. Two
of the buses had no drugs and were blank. Kash successfully alerted to
the six buses that had controlled substances, and successfully did not
alert on the two buses that were blank. Based on his one hundred percent
successful rate of testing, Kash received certification from the
International Police Working Dog Association. This certification is valid
for 15 months from the date of issuance.

Kash is trained to give a “Passive Alert” after detecting the odor of
narcotics. This “Passive Alert” consists of a physical. reaction that
ultimately ends in the dog coming to a sitting position or alternating
looks between ‘Detective Blanks and the point of narcotics. Kash also
exhibits various mental and physical reactions that are noticeable to
Detective Blanks, which include changes in his behavior such as
becoming possessive of the area, refusal to leave an area where the odor
of narcotics is detected, and changes to his breathing rate and sniffing
patterns.

Detective Blanks has successfully demonstrated the ability to properly
deploy Kash and locate hidden narcotics. Kash has successfully detected

narcotics that have been concealed in locations including the following:

A

9

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pane 10 of 12
22.

23.

sealed packages, residential homes and outbuildings, automobiles,
tractor-trailers, luggage, electrical components and appliances, in the
ground, and elsewhere.

On February 5, 2018, the K-9 detection team of Kash and Detective
Blanks was certified as a K-9 detection team. On May 14, 2019, the K-9
detection team of Kash and Detective Blanks was recertified as a K-9
detection team in Fayetteville, North Carolina. From February 5, 2018
until May 15, 2019, Kash and Detective Blanks have located and seized
no less than 735.5 pounds of marijuana 3.46 pounds of
methamphetamine, 6.6 pounds of cocaine, and 5 grams of heroin and
$68,020.00 in United States Currency (as of usage report dated May 15,
2019).

IV. Conclusion Regarding Probable Cause

Based on the above facts, there is probable cause to believe that the
Suspect Parcel contains at least one controlled substance that is being
shipped from a source state (California) to North Carolina, in violation
of 21 U.S.C. §§ 841 and 843(b). As such, I respectfully request that a

Search Warrant be issued for the Suspect Parcel.

Angelf D. Pollard

U.S. Postal Inspector

10

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pane 11 of 12
Sworn to and subscribed before me this i bs | day of June 2019.

The Honorable L. Patrick Auld
United States Magistrate Judge

Li

Case 1:19-mj-00215-LPA Document 1 Filed 06/26/19 Pane 12 of 12
